     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 1 of 33


                           UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF INDIANA


 MICHAEL PORTER, an individual,                    )     Case No. 3:21-cv-00529
 individually and on behalf of all others          )
 similarly situated,                               )
        Plaintiffs,                                )     CLASS AND COLLECTIVE
                                                   )     ACTION COMPLAINT
        vs.                                        )
                                                   )     JURY TRIAL DEMANDED
T&T FARMS, INC., an Indiana Corporation;           )
and THOMAS HALLECK, JR., an individual,            )
                                                   )
        Defendants.                                )
                                                   )
                                                   )
                                                   )


                                      INTRODUCTION

       1.     This class action lawsuit is brought against trucking company T&T Farms, Inc.

(“T&T Farms”) and its owner Thomas Halleck, Jr. (Halleck), and arises out of T&T Farms’

“lease-driver” business opportunity program (the “Driving Opportunity”) whereby certain of

its truck drivers (“Drivers”) leased trucks from T&T Farms and simultaneously agreed to

provide driving services to T&T Farms utilizing such trucks. Drivers are licensed commercial

drivers responsible for safely operating a commercial vehicle and transporting T&T Farms’

customers’ cargo.

       2.     Plaintiff Michael Porter (hereinafter, “Porter”) and the members of the putative

Class (“Drivers”) are current and former Drivers for T&T Farms.

       3.     When selling the Driving Opportunity to Drivers, T&T Farms made uniform

factual misrepresentations and failed to disclose material facts about the economics of the

Driving Opportunity, the income, and the overall material terms and conditions the Driving




                                               1
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 2 of 33


Opportunity did and would provide in order to induce Drivers to purchase the Driving

Opportunity. T&T Farms thus defrauded the Drivers into paying for the bulk of the expenses

of transporting goods for T&T Farms’ customers including such items as truck lease payments,

trailer lease payments, gas, maintenance, computers, insurance, and other expenses associated

with the Driving Opportunity. After paying such expenses, the Drivers often had little or no

compensation or sometimes even owed T&T Farms money despite the long hours they worked

as Drivers.

        4.     In connection with the offer, sale, and/or operation of the Driving Opportunity,

T&T Farms and/or Halleck have (1) violated the federal Truth-in-Leasing Regulations, 49

C.F.R. § 376.1 et seq. (made actionable under the Motor Carrier Act under 49 U.S.C. §14704

et seq.); (2) violated the Indiana Business Opportunity Transactions Act, Ind. Code § 24-5-8-1

et seq.; (3) violated the Indiana Wage Payment Statute, Ind. Code § 22-2-5-2 et seq.; (4)

violated the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201, et seq.; (5) committed

constructive fraud; and (6) breached the applicable contracts and implied covenant of good

faith and fair dealing.

        5.     Porter was a Driver from approximately March 2020 to early February 2021.

Porter seeks to certify an appropriate class action under Rule 23 of the Federal Rules of Civil

Procedure that will assert claims under laws of the Indiana and a collective action under the

Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

         6.    Porter seeks damages, declaratory, equitable, and injunctive relief, as well as

 available attorneys’ fees and costs on behalf of himself and the Drivers.




                                                 2
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 3 of 33


                                    JURISDICTION AND VENUE

         7.    This Court has original subject matter jurisdiction over this action pursuant to 28

 U.S.C. § 1331 because the claims herein arise under laws of the United States, the FLSA, 29

 U.S.C.§ 201 et seq., and the Motor Carrier Act, 49 U.S.C. §14704, et seq. This Court has

 supplemental jurisdiction over Named Plaintiffs’ state law claims because those claims arise

 out of the same nucleus of operative fact as the federal claims.

         8.    This Court also has jurisdiction over this action pursuant to the Class Action

 Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2)(A), because the aggregated claims of the

 putative class members exceed the sum value of $5,000,000, exclusive of interests and costs,

 and this is a class action in which at least one member of the putative Class, on the one hand,

 and Defendant, on the other, are citizens of different states.

         9.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), inasmuch as T&T

 Farms has its headquarters and offices, conducts business, and can be found in the District,

 and a substantial part of the events or omissions giving rise to Porter’s claims occurred in this

 judicial district. Venue is further proper under 29 U.S.C. § 1132(e)(2) because T&T Farms

 has substantial business contacts within the state of Indiana and in this District. Halleck is

 also a resident of the District.

                                            PARTIES

        10.    Plaintiff Michael Porter is a resident of the State of Michigan.

        11.    Porter performed work as a Driver for T&T Farms from approximately March

2020 to February 2021. Porter regularly engaged in T&T Farms’ business in various locations,

including within this judicial district.




                                                 3
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 4 of 33


           12.   Porter is informed, believes, and thereon alleges that T&T Farms is an Indiana

corporation with its principal place of business in Winamac, Indiana. During the relevant time

period, T&T Farms was and is engaged in business throughout the United States, including in

Indiana. T&T Farms’ primary business consists of providing transportation services to various

clients.

           13.   Porter is informed, believes, and thereon alleges that Thomas A. Halleck Jr. is an

Indiana resident with his primary place of business in Winamac, Indiana. During the relevant

time period, Halleck was and is engaged in business throughout the United States, including in

Indiana. Halleck is the president and a primary owner of T&T Farms.

                                   GENERAL ALLEGATIONS

           14.   During the time period relevant to this action, T&T Farms has employed Drivers

to provide long haul delivery services to T&T Farms’ customers. Drivers work regular

schedules for T&T Farms, often 6-7 days per week, and 11-14 hours per day, in order to meet

T&T Farms’ service and stand-by demands. As a result, it is impracticable for Drivers to take

on any other employment outside of T&T Farms.

           15.   In order to induce Drivers to purchase the Driving Opportunity and defraud them

out of their labor and money, T&T Farms and Halleck, from its headquarters in Indiana,

directed and implemented a multi-pronged fraudulent scheme. The initial stage of the scheme

involved false and misleading telephonic representations made by Halleck and others to

prospective Drivers describing the Driving Opportunity as a “lease program” and that Drivers

for T&T Farms had average net weekly earnings of between $1,200 and $1,500 per week. In

Porter’s case, in about February of 2020, Halleck had a phone call with Porter in which

Halleck told Porter that T&T Farms’ offered a “lease-purchase” program where a driver leased




                                                  4
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 5 of 33


a truck from T&T Farms, and would own it at the end of the lease, and that drivers who drove

for T&T Farms under the program in fact averaged a net income between $1,200 and $1,500

per week.

          16.   The scheme also involved T&T Farms and Halleck concealing that Drivers

actually had average net weekly earnings well below $1,200 to $1,500, that there was a high

turnover rate for T&T drivers, that Drivers rarely if ever lasted long enough to own the trucks,

and that T&T Farms did not and would not comply with federal Truth-in-Leasing regulations

requiring written leases and disclosures of other key information pertinent to Drivers’

compensation and terms and conditions of engagement. In Porter’s case, Halleck made no

such disclosures in the February 2020 phone call.

          17.   The goal of these initial communications was to get Drivers to come to T&T

Farms’ facility in Indiana to purchase the Driving Opportunity and begin driving for T&T

Farms. With the hook set by false and misleading information and omissions, Porter and all

other Drivers relied on the same and travelled to T&T Farms’ facility in Indiana to purchase

the Driving Opportunity. Once there, while Drivers were physically present in Indiana at T&T

Farms’ premises, T&T Farms and Halleck subjected all Drivers to the same commons script

that include the same or similar income representations and touting the benefits of the Driving

Opportunity. At the same time, T&T Farms and Halleck concealed the above noted important

material facts involving low income, high turnover, and the rarity of Drivers ever owning the

trucks.

          18.   T&T Farms and Halleck engaged in the fraudulent scheme described above to

induce Drivers into purchasing the Driving Opportunity.




                                                5
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 6 of 33


       19.     Drivers relied upon T&T Farms’ and Halleck’s misrepresentations and omissions

and each Driver did purchase the Driving Opportunity while physically present in Indiana.

Had Porter and the other Drivers known the truth, they would not have purchased the Driving

Opportunity.

       20.     Once in the Driving Opportunity, Drivers were financially dependent upon and

controlled by T&T Farms. T&T Farms had the right to control Drivers, because, among other

things, T&T Farms decided the rates drivers will be paid and the customer loads they will

transport, and Drivers were unable to work for others since T&T Farms had the exclusive

possession, control and use of each Drivers’ vehicle during the term of the lease and the

Drivers were required to be available for service upon demand of T&T Farms.

       21.     T&T Farms and Halleck represented to all Drivers that it would pay Drivers

compensation in an amount equal to ninety percent (90%) of the gross monies paid to T&T

Farms by its shipping customers and, upon information and belief, it has failed to pay Drivers

the full promised 90% of the actual gross revenue that T&T Farms received from customers.

       22.     T&T Farms charged Drivers by way of deductions or set offs against their

compensation for purported Workers' Compensation/Occupational insurance premiums and,

upon information and belief, T&T Farms improperly charged the Drivers more than T&T

Farms actually paid for such coverage on their behalf.

       23.     T&T Farms charged Drivers by way of deductions or set offs against their

compensation for various types of other insurance (liability, collision, etc. ) and, upon

information and belief, T&T Farms improperly charged the Drivers more than T&T Farms

actually paid for such insurance coverages.




                                                6
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 7 of 33


       24.    T&T Farms charged Drivers by way of deductions or set offs their compensation

for tolls and, upon information and belief, T&T Farms improperly charged the Drivers more

than T&T Farms actually paid for tolls.

       25.    T&T Farms charged Drivers by way of deductions or set offs against their

compensation for fuel and, upon information and belief, T&T Farms improperly charged the

Drivers more than T&T Farms actually paid for fuel and/or failed to pass along discounts and

fuel surcharges collected.

       26.    T&T Farms charged Drivers by way of deductions or set offs against their

compensation for fuel tax and, upon information and belief, T&T Farms improperly charged

the Drivers more than T&T Farms actually paid for fuel tax.

       27.    T&T Farms charged Drivers by way of deductions or set offs against their

compensation for Electronic Fund fees (EFS charges) and, upon information and belief, T&T

Farms improperly charged the Drivers more than T&T Farms actually paid for EFS charges.

       28.    T&T Farms charged Drivers by way of deductions or set offs against their

compensation for compensation to T&T Farm’s dispatchers without the Drivers’ authorization.

       29.    T&T Farms charged Drivers by way of deductions or set offs against their

compensation for truck and trailer maintenance escrows without authorization and in excessive

amounts.

       30.    T&T Farms charged Drivers by way of deductions or set offs against their pay

miscellaneous additional expenses without authorization and in excessive amounts.

       31.    T&T Farms collected fuel surcharges from shipping customers which it was

supposed to pass along to the Drivers but, upon information and belief, T&T Farms improperly

retained all or part of those surcharges despite the Drivers incurring the cost of fuel.




                                                 7
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 8 of 33


       32.    Upon information and belief, T&T Farms has employed in excess of two

hundred Drivers in the past 6 years.

       33.    In sum, T&T Farms and Halleck concealed that the entire Driving Opportunity

was a fraudulent scheme designed to bilk the Drivers out of their labor and to have the Drivers

pay T&T Farms’ unreasonable and/or inflated expenses associated with transporting goods.

T&T Farms’ and Halleck’s motives in perpetuating the scheme were to cut expenses, increase

margins on the money T&T Farms makes selling transportation services, and increase its

ability to sell transportation services by pricing below competitor trucking companies that pay

drivers and expenses in a lawful fashion.

             COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       34.    Porter brings his FLSA claims as a collective action pursuant to 29 U.S.C. §

216(b) as to claims for minimum wage violations, liquidated damages, and attorneys’ fees and

costs under the FLSA. The FLSA Collective that Porter seeks to represent is defined as

follows:

      All current and former Drivers who were employed by T&T Farms to provide
      transportation services within the United States at any time during the period beginning
      three years prior to the filing of this Complaint and continuing through the certification
      of and notice to the Collective.

       35.    Porter’s claims for violations of the FLSA may be brought and maintained as an

“opt-in” collective action pursuant to Section 216(b) of the FLSA, because Porter’s FLSA

claims are similar to the claims of the Collective members.

       36.    The Collective members are similarly situated, as they have substantially similar

job duties and requirements and are subject to a common policy, practice, or plan that

misclassifies them as exempt independent contractors, and thus requires them to perform work

without compensation in violation of the FLSA.



                                               8
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 9 of 33


         37.    Porter is representative of the Collective members and is acting on behalf of their

interests, as well as Porter’s own interests, in bringing this action.

         38.    Porter will fairly and adequately represent and protect the interests of Collective

members. Porter has retained counsel competent and experienced in employment class action

and collective action litigation.

         39.    The similarly situated Collective members are known to T&T Farms, are readily

identifiable, and may be located through T&T Farms’ records. These similarly situated

employees may readily be notified of this action, and allowed to “opt-in” to this case pursuant

to 29 U.S.C. § 216(b) for the purpose of collectively adjudicating their claims for unpaid

wages, liquidated damages (or, alternatively, interest), and attorneys’ fees and costs under the

FLSA.

                CLASS ACTION ALLEGATIONS UNDER FED. R. CIV. P. 23

         40.    Porter seeks to maintain his Indiana state law claims as a class action pursuant to

Rule 23 of the Federal Rules of Civil Procedure. In particular, Porter seeks to certify the

following Rule 23 Class:

         All current and former Drivers who leased trucks and drove for T&T Farms and had
         deductions taken from their compensation for a truck lease payment in any week within
         the United States at any time during the period beginning six years prior to the filing of
         this Complaint, and continuing through the resolution of this action.

         41.    Excluded from the Rule 23 Class are T&T Farms, T&T Farms' legal

representatives, officers, directors, assigns and successors, or any individual who has, or who

at any time during the class period has had, a controlling interest in T&T Farms; the Judge(s)

to whom this case is assigned and any member of the Judge's immediate family; and all

persons who will submit timely and otherwise proper requests for exclusion from the Rule 23

Class.



                                                  9
    USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 10 of 33


        42.    Porter seeks to serve as a Class Representative for the above-defined Class.

        43.    Porter’s Indiana state law claims have been brought and may properly be

maintained as a class action under Rule 23 because there is a well-defined community of

interest in the litigation and the putative Class is easily ascertainable.

        44.    Numerosity: The potential members of the Class are believed to exceed 100, and

the Class Members are so numerous that joinder of all members is impracticable.

        45.    Commonality: There are questions of law and fact common to Porter and the

Class that predominate over any questions affecting only individual members of the Class.

Examples of these common questions of law and fact include, without limitation:

               a. Whether T&T Farms in the offer, sale, and/or operation of the Driving

                   Opportunity violated the federal Truth-in-Leasing Regulations, 49 C.F.R. §

                   376.1 et seq. (made actionable under the Motor Carrier Act under 49 U.S.C.

                   §14704 et seq.) and whether Halleck unlawfully aided, abetted, encouraged,

                   and/or required T&T Farms to violate such regulations in derogation of 49

                   C.F.R. §390.13;

               b. Whether T&T Farms and Halleck in the offer, sale, and/or operation of the

                   Driving Opportunity violated the Indiana Business Opportunity Transactions

                   Act, Ind. Code 24-5-8-1 et seq. by failing to register, failing to make

                   required disclosures, and misrepresenting 1) that Drivers purchasing the

                   Driving Opportunity would have a career opportunity, 2) that the Driving

                   Opportunity would provide a sustained and viable economic opportunity, 3)

                   the amount of income for Drivers would earn, and/or 4) by concealing

                   material facts including the high turnover and failure rates of Drivers, the low




                                                  10
USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 11 of 33


          average income of Drivers, and the low average driving miles T&T Farms

          provided to Drivers, as well as excessive charges/deductions that T&T Farms

          would impose on Drivers;

       c. Whether T&T Farms misclassified Drivers as independent contractors under,

          and violated, the Indiana Wage Payment Statute, Ind. Code § 22-2-5-2 et seq.

          by making unauthorized deductions from Drivers’ compensation;

       d. Whether T&T Farms and Halleck committed constructive fraud by

          misrepresenting income Drivers would earn, misrepresenting the nature of

          the economic opportunity being offered, and concealing material facts

          including the high turnover and failure rates of Drivers, the low average

          income of Drivers, the low average miles T&T Farms provided to Drivers,

          and the excessive and inflated charges to Drivers;

       e. Whether T&T Farms breached the applicable contracts and implied covenant

          of good faith and fair dealing, including whether T&T Farms paid the

          Drivers the correct amounts, whether T&T Farms took improper set-offs or

          deductions from payments due the Drivers, whether T&T Farms should have

          reimbursed the Drivers for certain of their business expenses, and whether

          T&T Farms charged excessive and improperly inflated expenses to Drivers;

       f. The nature and extent of class-wide injury and the measure of damages for

          those injuries; and

       g. The proper formula and methodology for calculating restitution, damages and

          penalties owed to Porter and the Drivers as alleged herein.




                                       11
    USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 12 of 33


       46.      Typicality: Porter’s claims are typical of the claims of the Drivers. T&T Farms’

common course of unlawful conduct as alleged herein has caused Porter and Drivers to sustain

the same or similar injuries and damages. Porter’s allegations – both legal and factual – are

thereby representative of and co-extensive with the claims of the Drivers.

       47.      Adequacy: Porter does not have any conflicts of interest with members of the

Class of Drivers he seeks to represent, and Porter will prosecute this case vigorously on behalf

of the Drivers. Porter’s Counsel are competent and experienced in litigating consumer and

complex commercial class actions. Porter will fairly and adequately represent and protect the

interests of the Class he seeks to represent.

       48.      Superiority of Class Action: A class action is superior to other available means

for the fair and efficient adjudication of this controversy. Individual joinder of all Drivers is

not practicable, and questions of law and fact common to the Class of Drivers predominate

over any questions affecting only individual Drivers. Each Driver has been damaged and is

entitled to recovery by reason of T&T Farms’ illegal practices and violations of law stated in

this complaint. Class treatment will allow those similarly situated persons to litigate their

claims in the manner most efficient and economical for the Parties and the judicial system.

       49.      Porter knows of no difficulty that would be encountered in the management of

this litigation that would preclude its maintenance as a class action.

                                 FIRST CLAIM FOR RELIEF

                        Violation of The Truth-in-Leasing Regulations
                          49 C.F.R. §376 et seq. and 49 U.S.C. §14704
                      (Porter and the Drivers v. T&T Farms and Halleck)

       50.      Porter re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.




                                                12
    USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 13 of 33


         51.   Under federal law and regulations, “authorized motor carriers” such as T&T

Farms may perform authorized transportation in leased equipment only if the equipment lease

is in written form meeting the requirements set forth in the federal Truth-in-Leasing

Regulations at 49 C.F.R. § 376.12. See 49 C.F.R. § 376.11.

         52.   The federal Truth-in-Leasing Regulations were passed "to prevent large carriers

from taking advantage of individual owner-operators due to their weak bargaining position."

Port Driver s Federation 18, Inc. v. All Saints Express, Inc., 2009 WL 3234589 *2 (D.N.J.

September 28, 2009).

         53.   At all times material herein, T&T Farms was a motor carrier operating in

interstate commerce and required to comply with Truth-in-Leasing Regulations under 49 CFR

§ 376.

         54.   At all times material herein, T&T Farms was an "authorized carrier" within the

meaning of 49 C.F.R. § 376.2(a) and a "lessee" within the meaning of 49 C.F.R. § 376.2(g).

         55.   At all times material herein, Porter and the Drivers operated their trucks to the

exclusion of all other persons.

         56.   At all times material herein, the Drivers were "owners" within the meaning of 49

C.F.R. § 376.2(d), and "lessors" within the meaning of 49 C.F.R. § 376.2(t).

         57.   At all times material herein, the arrangement between T&T Farms and the

Drivers was a "lease" within the meaning of 49 C.F.R. § 376.2 (e) wherein the Drivers granted

use of the equipment to T&T Farms for use in the regulated transportation of property, in

exchange for compensation.

         58.   At all times material herein, the truck and trailer leased to T&T Farms by the

Drivers were "equipment" within the meaning of 49 C.F.R § 376.2 (b).




                                                13
    USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 14 of 33


       59.    The arrangement T&T Farms had with Porter and the Drivers did not and does

not conform to the requirements set forth in the Truth-in-Leasing Regulations making the

entirety of the transportation services T&T Farms provides using Drivers unlawful. 49 C.F.R. §

376.11(a).

       60.    T&T Farms has failed to comply with, and disclose information required by, the

Truth-in-Leasing Regulations including, but not limited to:

               a. 49 C.F.R. § 376.11(a) (lease must be in writing);

               b. 49 C.F.R. § 376.11(a) (receipt for equipment must be given);

               c. 49 C.F.R. § 376.12(a) (lease must be signed by parties);

               d. 49 C.F.R. § 376.12(b) (lease start and end date specified in writing);

               e. 49 C.F.R. § 376.12(c) (lease must provide carrier unqualified exclusive

                   possession, control, and use in writing);

               f. 49 C.F.R. § 376.12(d) (compensation must be specified in writing);

               g. 49 C.F.R. § 376.12(e) (costs/charges and other items must be specified in

                   writing);

               h. 49 C.F.R. § 376.12(f) (payment period details must be specified in writing);

               i. 49 C.F.R. § 376.12(g) (written lease must provide that copies of freight bill

                   or other form of freight rate documentation will be given to Drivers at or

                   before time of settlement and/or permit inspection of such documents, and

                   Drivers must be so advised in writing);

               j. 49 C.F.R. § 376.12(h) (all charge-back/deduction items must be specified in

                   writing in the lease together with recitation of method of calculation and

                   advising/affording Drivers copies of validating documents);




                                               14
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 15 of 33


                k. 49 C.F.R. § 376.12(i) (lease must specify/advise in writing that no products,

                    equipment or services are required to be purchased or rented from

                    authorized carrier and must specify the manner in which carrier may deduct

                    from compensation for any permitted rentals or purchase);

                l. 49 C.F.R. § 376.12 (j) (lease must specify/advise in writing all obligations

                    respecting various insurances);

                m. 49 C.F.R. § 376.12 (k) (lease must specify/advise in writing various

                    obligations respecting escrows); and

                n. 49 C.F.R. § 376.12 (l) (all parties must sign lease and copy must be

                    provided to Drivers to carry on board);

       61.     T&T Farms held Drivers responsible for various claims, fees, costs and penalties.

These policies impermissibly limit T&T Farms’ exclusive possession, control and responsibility

concerning the operation of the vehicles, in violation of 49 C.F.R. § 376.12(c)(1) and, in several

instances, impermissibly seek to limit T&T Farms’ legal obligations concerning public liability

insurance under 49 C.F.R. § 376.12(j)(1) and 49 U.S.C. § 13906.

       62.     T&T Farms established an escrow account on behalf of Drivers but did not

specifically state the items that this escrow account may be applied to, in violation of 49 C.F.R.

§ 376.12(k)(2) and failed to pay required interest on such funds.

       63.     T&T Farms withheld Drivers’ escrow funds for longer than 45 days from the

date of termination, in violation of 49 C.F.R. § 376.12(k)(6).

       64.     T&T Farms required Drivers to pay for various fixed charges on a weekly basis,

including but not limited to a Satellite system, in violation of T&T Farms’ obligation not to




                                                15
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 16 of 33


require Drivers to purchase any products, equipment or services from T&T Farms as a condition

of entering into the lease, in violation of 49 C.F.R. § 376.12(i).

        65.     The conduct and business practice of authorized motor carriers such as T&T

Farms must comply with the Truth-in-Leasing regulations irrespective of whether their written

lease agreements satisfy the requirements of the regulations. See 49 C.F.R. § 376.12.

        66.     The above violations are mere examples of the written lease violating substantial

provisions of the Truth-in-Leasing Regulations. Moreover, many of the violations stated herein

violate multiple sections of the Truth-in-Leasing Regulations even where only one specific

section is cited.

        67.     At all times material herein, T&T Farms – as directed and controlled by Halleck

– was required to have a written lease with the owner or, in this case, the lessees (i.e. Porter and

the Drivers) with exclusive possession of the leased trucks driven in its fleet that complied with

49 CFR § 376.

        68.     At all times material herein, T&T Farms, as directed and controlled by Halleck,

failed to enter a written lease with Porter and the Drivers.

        69.     T&T Farms, as directed and controlled by Halleck, made unauthorized and

unexpected weekly deductions from Porter’s and the Drivers’ pay for truck payments, escrow

payments, repairs, maintenances, licenses, insurance, and other expenses.

        70.     In deducting amounts from the pay of Porter and the Drivers without having a

written lease, T&T Farms T&T Farms’ as directed and controlled by Halleck violated the Truth-

in-Leasing Regulations, 49 U.S.C. § 14704, and 49 C.F.R. § 376.

        71.     Porter and the Drivers were disadvantaged by the lack of a written contract with

T&T Farms and such conduct caused them significant damages in that had the proposed written




                                                 16
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 17 of 33


lease been presented they would not have agreed to drive for T&T Farms at all and would not

have thus been defrauded out of their labor, deprived of fair compensation for such labor and

otherwise subjected to unknown excessive deductions, and forgone other economic

opportunities. In other words, Porter and the Drivers detrimentally relied on T&T Farms’

nondisclosures when deciding to purchase the Driving Opportunity and drive for T&T Farms

and such reliance caused them economic damages.

       72.     Porter and the Drivers were further disadvantaged by a lack of transparency in

their contractual relationship with T&T Farms and such caused damages including under-

compensation, improper and excessive deductions, and otherwise significant economic harm.

T&T Farms failed and refused to provide Porter and the Drivers with documentation that would

have confirmed the underpayments, overcharges, otherwise unlawful deductions and failed to

advise them in writing of their express regulatory entitlement to such documents. In sum,

Porter and the Drivers were damaged by T&T Farms violations of the Truth-in Leasing

Regulations and therefore have a viable claim for relief under §14704(a).

       73.     T&T Farms also failed to pay each of the Drivers ninety percent (90%) of the

amounts paid by shipping companies, as required by the agreement between T&T Farms and

the Drivers.

       74.     Halleck is the sole decisionmaker for T&T Farms and personally directed, aided,

abetted, encouraged, and required T&T Farms to violate the Truth-in Leasing regulations as

noted above and Halleck thus acted in derogation of 49 C.F.R. § 390.13 and is therefore

personally liable to the Drivers for their damages.




                                                17
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 18 of 33


                                 SECOND CLAIM FOR RELIEF

                Violation of the Indiana Business Opportunity Transactions Law
                                    Ind. Code 24-5-8-1 et seq.
                       (Porter and the Drivers v. T&T Farms and Halleck)

       75.      Porter re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       76.      The Driving Opportunity meets the definitions of “business opportunity” under

the Indiana Business Opportunity Transactions Act, Ind. Code § 24-5-8-1 and did not qualify

for any exemptions thereunder. Specifically, the Driving Opportunity involved T&T Farms’ and

Halleck’s sale or lease of product, equipment, supplies, and services for initial payment of more

than $500 paid to them by the Drivers to enable them to begin or operate a business. Ind. Code

§ 24-5-8-1 (1)-(2).

       77.      T&T Farms and Halleck represented to the Drivers the following disjunctive

elements of the statutory claim:

                 a. that Drivers might or would earn an amount in excess of the initial payment

                      as a result of the investment (Ind. Code § 24-5-8-1 (3)(A));

                 b. that a market existed for the services to be rendered by the Drivers (Ind.

                      Code § 24-5-8-1 (3)(B));

                 c. that T&T Farms and Halleck might or would buy from the Drivers the

                      services to be rendered by the Driver (Ind. Code § 24-5-8-1 (3)(C)); and

                 d. that T&T Farms and Halleck might or would sell or distribute the services

                      rendered by the Driver (Ind. Code § 24-5-8-1 (3)(D)).




                                                 18
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 19 of 33


       78.    Defendants T&T Farms and Halleck are both “sellers” of “business

opportunities” as defined in the Indiana Business Opportunity Transactions Act, Ind. Code § 24-

5-8-1. Neither have complied with:

                a. the disclosure requirements for offering such plans under Ind. Code § 24-5-

                   8-2;

                b. the bond requirements for offering such plans under Ind. Code § 24-5-8-3;

                c. the registration requirements for offering such plans under Ind. Code § 24-

                   5-8-4;

                d. the disclosure requirements for offering such plans under Ind. Code § 24-5-

                   8-5; and

                e. the disclosure, writing, and contract requirements for offering such plans

                   under Ind. Code § 24-5-8-6.

       79.    The consent of the Drivers to purchase the Driving Opportunity, if any, was

obtained through Defendants' failure to comply with the Indiana Business Opportunity

Transactions Act, Ind. Code 24-5-8-1 et seq.

       80.    In selling the Driving Opportunity defendants T&T Farms and Halleck made the

untrue, misleading or deceptive statements and omissions noted above.

       81.    The Drivers are also entitled to damages from Defendants, including but not

limited to, all monies paid as provided for Indiana Business Opportunity Transactions Act, Ind.

Code 24-5-8-17.

       82.    The Drivers are further entitled to reasonable attorneys’ fees and court costs from

Defendants under Indiana Business Opportunity Transactions Act, Ind. Code 24-5-8-17. Finally,




                                               19
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 20 of 33


the Drivers are entitled to injunctive relief under Indiana Business Opportunity Transactions

Act, Ind. Code 24-5-8-18.

                                 THIRD CLAIM FOR RELIEF

                        Violation of the Indiana Wage Payment Statute
                                   Ind. Code 24-5-8-1 et seq.
                            (Porter and the Drivers v. T&T Farms)

         83.    Porter re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

         84.    T&T Farms misclassified Porter and the Drivers as independent contractors

when in fact they were employees of T&T Farms entitled to the protections of Indiana Wage

and Hour laws.

         85.    Drivers work regular schedules for T&T Farms, often 6-7 days per week, and 11-

14 hours per day, in order to meet T&T Farms’ service and stand-by demands. As a result, it is

impracticable for Drivers to simultaneously take on any other employment outside of T&T

Farms.

         86.    While T&T Farms purports that Drivers are “independent contractors,” it treats

them as employees in every material respect. Indeed, the relationship here between T&T Farms

and the Drivers satisfies most of the indicia of employment under Indiana law, including but not

limited to, for example:

                 a. No Freedom from Control or Direction: T&T Farms controls the

                     performance of Drivers’ work under the terms and conditions of service

                     with T&T Farms. Indeed, T&T Farms determines the appearance of the

                     truck (including by requiring that all trucks bear the T&T Farms’ logo);

                     requires Drivers to operate under T&T Farms’ Department of

                     Transportation operating authority; prohibits its Drivers from working for


                                                20
USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 21 of 33


           other companies while also working for T&T Farms; requires that Drivers

           be “qualified” to work for T&T Farms; requires Drivers to submit to a

           background check; controls the limited pool of route assignments available

           for Drivers; determines the freight being transported and the customers to

           whom it is being delivered; fixes Drivers’ rate of pay; retains the exclusive

           right to negotiate prices with the customers; and monitors Drivers’ work

           through their dispatchers and managers, the GPS systems installed in the

           trucks, and through Drivers’ required reporting using the truck’s electronic

           communication system, among other forms of control.

        b. Work Performed Within T&T Farms Facilities and in the Usual Course of

           their Business: Drivers perform work that is firmly within the usual course

           of T&T Farms’ trucking business, and inside T&T Farms’ business

           locations. T&T Farms is in the business of delivering cargo loads to and

           from its customers, and the drivers are T&T Farms’ essential labor force

           for carrying out this core function. Moreover, the Drivers rely on T&T

           Farms’ network of facilities to retrieve and drop off freight, including T&T

           Farms’ designated distribution centers and warehouses.

        c. No Independently Established Trade, Occupation, Profession or Business:

           T&T Farms prohibits Drivers from maintaining or advertising an identity

           separate from T&T Farms for services of the same type they were

           contracted to perform for T&T Farms. Nor are the Drivers in independently

           established trades, occupations, professions or businesses. The Drivers

           work in a job that is synonymous with T&T Farms’ core function of




                                       21
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 22 of 33


                    transporting freight and offer no independent trade. Nor are they operating

                    “independent businesses” that advertise services or solicit clients.

                 d. T&T Farms Supplies the Instrumentalities and Equipment: Drivers do not

                    own their trucks, trailers, or other equipment, but rather rely on T&T Farms

                    leasing program to acquire the same. T&T Farms also requires Drivers to

                    use and pay for T&T Farms’ approved insurance and meeting coverage

                    thresholds prescribed by T&T Farms.

                 e. T&T Farms Anticipated Employing Drivers For Years: The truck and

                    trailer lease terms for Drivers was 4 years.

       87.     T&T Farms also established work boundaries including imposing fines for

violating its policies for failure to meet reporting requirements, failure to abide by set speed

limits, unsecured loads, window tinting and the like. T&T Farms imposed a “3 strike rule” and

notes that “Upon the 3rd Strike your employment will be Terminated!!!” See Exhibit A hereto.

Drivers that apply window tinting to the trucks are immediately terminated. Id.

       88.     Because Porter and the Drivers are employees, they are entitled to the protections

of Indiana wage and hour laws. At issue here are the pay deductions that T&T takes from

Porter and the Drivers for truck payments, trailer payments, computers, fuel, taxes, insurance

and other items. Attached as Exhibit B hereto is an exemplar settlement statement for Mr.

Porter showing such deductions, which are unlawful for two reasons. First, Indiana's wage

assignment statute provides that "[a]ny direction given by an employee to an employer to make

a deduction from the wages to be earned by said employee, after direction is given, shall

constitute an assignment of the wages of said employee." Ind. Code § 22-2-6-1. But such an

assignment is valid only if it is (1) in writing; (2) signed by the employee personally; (3) by its




                                                 22
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 23 of 33


terms revocable at any time by the employee upon written notice to the employer; (4) agreed to

in writing by the employer; and (5) delivered to the employer within ten days after execution.

Id. Ind. Code § 22-2-6-2(a). Here, there are no valid writings between T&T Farms, on the one

hand, and the Porter and the Drivers, on the other hand, authorizing the deductions that satisfy

Ind. Code § 22-2-6-2(a).

       89.     Second, even if all the form and content requirements were met, wage

assignments are valid only if they are made for one of the purposes expressly authorized by the

statute. Ind. Code § 22-2-6-2(b). Here, the deductions made are not and were not authorized

under law.

       90.     T&T Farms also fines Drivers and deducts such fines from the amount of their

compensation for various reasons including fines for violating its policies for failure to meet

reporting requirements, failure to abide by set speed limits, unsecured loads, window tinting and

the like. See Exhibit A hereto. T&T Farms imposed a “3 strike rule” and notes that “Upon the

3rd Strike your employment will be Terminated!!!” Id. Under Indiana law it “is unlawful for

any employer to assess a fine on any pretext against any employee and retain the same or any

part thereof from his wages.” Ind. Code § 22-2-8-1.

       91.     When an employer fails to make payment of wages in accordance with Indiana's

Wage Payment Statute, the employer is also required to "pay to such employee for each day that

the amount due to him remains unpaid ten percent (10%) of the amount due to him in addition

thereto, not exceeding double the amount of wages due. . . ." Ind. Code § 22-2-5-2.

Consequently, because the deductions for expenses and fines T&T Farms tool from Porter and

the Drivers do not comport with Indiana law, T&T Farms owes Porter and the Drivers an

additional two times the amounts due as liquidated damages. Porter and the Drivers are further




                                                23
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 24 of 33


entitled to be awarded reasonable attorney's fees and costs related to this claim pursuant to Ind.

Code § 22-2-5-2.

                                FOURTH CLAIM FOR RELIEF

                                Failure to Pay Minimum Wage
                      Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.
                      (Porter and Collective vs T&T Farms and Halleck)

          92.   Porter re-alleges and incorporates the above paragraphs as though fully set forth

herein.

          93.   T&T Farms violated the FLSA by knowingly failing to maintain records of all

hours worked.

          94.   T&T Farms violated the FLSA by knowingly failing to compensate Porter and

the Drivers the federally mandated minimum wage in violation of 29 U.S.C. § 206 for all hours

worked.

          95.   In addition, or in the alternative, T&T Farms violated 29 U.S.C. § 206 by

deducting costs for expenses, tools and equipment from Porter’s and the Drivers’ wages so as to

cause their wages to at times fall below the federally mandated minimum wage rate.

          96.   At all material times, Halleck was a corporate officer of T&T Farms with total

operational control over T&T Farms including controlling its payroll, checks, records,

employment practices, and hiring decisions. Halleck further controlled and implemented

decisions that caused T&T Farms to misclassify Porter and the Drivers as independent

contractors and refuse to pay them minimum wages. Consequently, Halleck is also an

“employer” under 29 U.S.C. § 203(d) along with T&T Farms and therefore jointly and severally

liable under the FLSA for unpaid wages.




                                                24
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 25 of 33


       97.      T&T Farms’ and Halleck’s actions were willful. Accordingly, T&T Farms and

Halleck are liable under 29 U.S.C. § 216(b) for liquidated damages in an amount equal to the

wages T&T Farms and Halleck failed to pay Porter and the Drivers as a result of the foregoing

violation of 29 U.S.C. § 206.

       98.      Halleck Porter and the Drivers are entitled to all of the unpaid wages, plus an

additional equal amount as liquidated damages, court costs, attorneys’ fees and expenses they

expend in successfully bringing this action to recover their unpaid wages and any other relief

deemed appropriate by the Court.

                                 FIFTH CLAIM FOR RELIEF

                                      Constructive Fraud
                         (Porter and the Drivers v. T&T Farms and Halleck)

       99.      Porter re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       100.     Under Indiana law, the tort of constructive fraud requires "the existence of a duty

by virtue of a special relationship between the parties; deceptive and material representations or

omissions made in violation of that duty; and reliance on the deceptive statements or omissions

resulting in injury to the complaining party and an unconscionable advantage to the defrauding

party." Mudd v. Ford Motor Co., 178 F. App'x 545, 547 (7th Cir. 2006) (citing Doe v. Howe

Military Sch., 227 F.3d 981, 991 (7th Cir. 2000)). As pertinent here, constructive fraud may

arise where the relationship between the parties is that of buyer and seller, because in a buyer-

seller relationship one party may possess knowledge not possessed by the other and may

thereby enjoy a position of superiority over the other. The relationship is therefore one which

invokes a duty of good faith and fair dealing. Wells v. Stone City Bank, 691 N.E.2d 1246, 1251

(Ind. Ct. App. 1998). Here, a buyer-seller relationship existed between the Drivers (the buyers)




                                                 25
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 26 of 33


and T&T Farms and Halleck (the sellers) regarding the Driving Opportunity and all its

elements. In addition, an employer-employee relationship as alleged here between T&T Farms

and the Drivers also satisfies the special relationship requirement of Indiana law for

constructive fraud.

       101.    Once T&T Farms and Halleck embarked on offering, advertising, pitching and

selling the Driving Opportunity to Porter and all other Drivers, it owed them a duty of full and

truthful disclosure.

       102.    T&T Farms and Halleck offered Porter and the Drivers the Driving Opportunity

by making express positive false assertions and representations to each Driver that it would

provide a career opportunity and further made false representations about the levels income that

Drivers had achieved and could expect. Specifically, in about February of 2020, Halleck had a

phone call with Porter in which Halleck stated that T&T Farms’ offered a “lease-purchase”

program where drivers would lease a truck from T&T Farms and own it after the end of the

lease and that drivers averaged a net income between $1,200 and $1,500 per week under the

lease purchase program. These representations were material as there is nothing more material

regarding a business opportunity than representations regarding the earning of money. When

T&T Farms and Halleck made these false representations, they knew they were false and/or

made them recklessly without knowledge of the truth. T&T Farms and Halleck were in unique

position of knowledge about the Driving Opportunity vis a vis Porter and the Drivers and

thereby enjoyed a position of superiority over them. When T&T Farms and Halleck made the

false representations, they intended that Drivers would rely on them in making the decision to

purchase the Driving Opportunity and the Drivers did so.




                                                26
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 27 of 33


       103.    Further, in Indiana, constructive fraud may also be premised solely on the

concealment of material facts. Here, T&T Farms and Halleck concealed material facts from

each Driver that:

                a. Driver turnover was very high at T&T Farms;

                b. The Driving Opportunity did not present or provide a reasonable sustained

                    economic opportunity for Drivers;

                c. Drivers that had purchased the Driving Opportunity often failed within

                    months and lost money;

                d. Drivers that had purchased the Driving Opportunity on average earned

                    nowhere close to the represented income;

                e. Drivers that had purchased the Driving Opportunity often had weeks where

                    they earned very little or even went negative in their pay;

                f. Drivers that had purchased the Driving Opportunity never drove close to the

                    number of average miles on a sustained basis that were necessary to break

                    even;

                g. Few if any Drivers that had purchased the Driving Opportunity actually

                    ended up owning their truck;

                h. T&T Farms and Halleck did not and would not comply with the Truth-in-

                    Leasing Regulations;

                i. T&T Farms and Halleck did not and would not offer written contracts

                    disclosing and/or governing the relationship with the Drivers, including

                    terms involving compensation, expenses, duration, and the services T&T

                    Farms and Halleck would provide to the Drivers;




                                                27
USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 28 of 33


        j. T&T Farms charged Drivers that had purchased the Driving Opportunity for

           undisclosed items such as various types of insurance, tolls, fuel tax, EFS

           fees, escrow fees, and dispatcher payments and would continue to do so in

           the future;

        k. T&T Farms and Halleck had charged Drivers that had purchased the

           Driving Opportunity excessive amounts for items such as various types of

           insurance, tolls, fuel tax, EFS fees, escrow fees, and dispatcher payments

           and would continue to do so in the future;

        l. T&T Farms and Halleck had not and would not pay Drivers fuel surcharges

           to which they were/would be entitled;

        m. T&T Farms and Halleck had not and would not pay Drivers interest on

           escrow accounts to which they were/would be entitled;

        n. T&T Farms and Halleck had failed and refused to provide documents and

           data validating the gross compensation owed to Porter and the Drivers and

           would continue to do so in the future;

        a. T&T Farms and Halleck failed and refused to provide documents and data

           validating the expenses and deductions take from Porter and the Drivers and

           would continue to do so in the future; and

        b. T&T Farms and Halleck imposed working terms and conditions on Porter

           and the Drivers that rendered them employees rather than true independent

           contractors and would continue to do so in the future;




                                       28
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 29 of 33


        104.    When T&T Farms and Halleck omitted the above noted material facts, they

intended that Drivers would rely on them in making the decision to purchase the Driving

Opportunity, and the Drivers did so.

        105.    T&T Farms and Halleck made material representations and omissions as noted

above in derogation of their duty to tell the full truth.

        106.    The undisclosed and true material facts were known only to T&T Farms and

Halleck and not within the reasonable attention and observation of Porter and other Drivers that

purchased the Driving Opportunity.

        107.    These misstatements and omissions were material and Porter and the putative

class relied on such misstatements and omissions in purchasing the Driving Opportunity. Had

T&T Farms and Halleck provided the full truth, Porter and the Drivers would not have

purchased the Driving Opportunity.

        108.    Porter and the Drivers suffered damages as a direct result of T&T Farms’ and

Halleck’s material misstatements and omissions in that they paid moneys for the Driving

Opportunity, were defrauded out of their labor and full and proper compensation for same, and

T&T Farms and Halleck gained an unconscionable advantage over them.

        109.    In the conduct described above, T&T Farms and Halleck acted intentionally with

malice and/or with reckless disregard toward the rights of Porter and the Drivers, entitling

Porter and the putative Class to an award of actual, consequential, and punitive damages under

applicable law.




                                                   29
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 30 of 33


                                  SIXTH CLAIM FOR RELIEF

                        Breach of Contract and Covenant of Good Faith
                      (Porter and the Drivers v. T&T Farms and Halleck)

       110.     Porter re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       111.     T&T Farms breached its contractual and good faith obligations to Porter and the

Drivers by:

                 a. Failing to pay Porter and the Drivers 90% of the actual gross revenue that it

                     received;

                 b. Failing and refusing to provide documents and data supporting the amounts

                     of gross revenue owed to the Drivers;

                 c. Taking unauthorized and excessive charges/deductions from Drivers’

                     compensation;

                 d. Failing and refusing to provide documents and data supporting the amounts

                     of charges/deductions taken from Drivers;

                 e. Failing to pay interest on escrows and overcharging escrow accounts and

                     inflating repair and maintenance charges;

                 f. Failing and refusing to pay the Drivers fuel surcharges collected from

                     customers;

                 g. Charging Drivers for “dispatcher fees” paid to T&T Farms’ employees;

                 h. Failing and refusing to commit compensation, charges/deductions, and other

                     essential terms to writing;

                 i. Charging excessive and/or unauthorized fees for repairs; and




                                                   30
        USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 31 of 33


                  j. Acting dishonestly and failing to abide by state and federal law in carrying

                      out their obligations to Porter and the Drivers.

         112.    T&T Farms acted in order to injure the rights of Porter and the Drivers so as to

deprive them of the benefits of the agreements.

         113.    T&T Farms had a legal duty to act honestly, in good faith and in accordance with

federal and state law during all contractual negotiations with Porter and the Drivers and in the

performance of their obligations under the contracts.

         114.    At all times relevant herein, T&T Farms were presumed to know the laws

governing the contracts and their employment relationships with Porter and the Drivers

including its obligations under the Truth-in Leasing Regulations and the Indiana laws at issue

here.

         115.    T&T Farms breached its legal duties to Porter and the Drivers and did not

otherwise deal in good faith, fairly, or in accordance with federal or state law for the reasons

stated above.

         116.    As a result of T&T Farms’ conduct, Porter and the Drivers have suffered

damages. T&T Farms is required to compensate, reimburse, and make Porter and the Drivers

whole for any and all compensation and benefits they would have received had it not been for

its illegal actions, including but not limited to past lost earnings.



                                        PRAYER FOR RELIEF


     WHEREFORE, Porter on behalf of himself, the Collective, and the Drivers prays for relief

           as follows:

           a.   For damages and restitution according to proof at trial for all injuries;




                                                   31
     USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 32 of 33


           b.   For a declaratory judgment that T&T Farms has violated federal Indiana law and

                public policy as alleged herein;

           c.   For preliminary, permanent, and mandatory injunctive relief prohibiting T&T

                Farms, its officers, agents, and all those acting in concert with them from

                committing in the future those violations of law herein alleged;

           d.   For an order awarding Porter and the Drivers compensatory damages, including

                restitution, recovery of all money and other valuable consideration paid for the

                Driving opportunity, actual damages, and all other sums of money owed to Porter

                and the Drivers, together with interest on these amounts, according to proof;

           e.   For an order awarding Porter and the Drivers civil penalties pursuant to Indiana

                law, with interest thereon;

           f.   For an award of reasonable attorneys’ fees as provided by Indiana and federal

                law;

           g.   For all costs of suit;

           h.   For interest on any damages and/or penalties awarded, as provided by applicable

                law; and

           i.   For such other and further relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL
          Porter hereby demands a jury trial on all claims and issues for which Porter is entitled to
a jury.




                                                   32
    USDC IN/ND case 3:21-cv-00529 document 1 filed 07/23/21 page 33 of 33



Dated: July 23, 2021                      Respectfully submitted,


                                          /s/ Scott D. Gilchrist
                                          Richard E. Shevitz (#12007-49)
                                          Scott D. Gilchrist (#16720-53)
                                          COHEN & MALAD, LLP
                                          One Indiana Square, Suite 1400
                                          Indianapolis, IN 46204
                                          Tel: 317-636-6481
                                          Fax: (317) 636-2495
                                          rshevitz@cohenandmalad.com
                                          sgilchrist@cohenandmalad.com

                                          Robert S. Boulter
                                          (pro hac vice to be submitted)
                                          LAW OFFICES OF
                                           ROBERT S. BOULTER
                                          1101 5th Ave #310
                                          San Rafael, CA 94901
                                          Tel: (415) 233-7100
                                          rsb@boulter-law.com

                                          Attorneys for Porter and
                                          the Putative Classes




                                     33
